 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, and on the whole record,Imake the following:CONCLUSIONS OF LAW1.Dixie Cup,Division of American Can Company,Respondent Employer, is anemployer as defined in Section2(2) of the Actand is engaged in commerce and inoperations affecting commerce within the meaning of Section 2(6) and(7) of the Act.2. InternationalUnionof Electrical,Radio and Machine Workers,AFL-CIO, is alabor organization as defined in Section2(5) of the Act.3.TheRespondent Employer has not engaged in and is not engaging in unfair laborpractices as alleged in the complaint as amended in CaseNo. 9-CA-3222.4.TheRespondent Employer did not engage in conduct affecting the result of theelection inCase No. 9-RC-5875.5.The complaintas amended in CaseNo. 9-CA-3222should be dismissed.6.Theobjections to the result of the election in CaseNo. 9-RC-5875should beoverruled in their entirety.RECOMMENDED ORDERIt is recommendedthat theBoard enter an order dismissing the complaint asamended inCase No. 9-CA-3222and overrulingthe Union's objectionsto the resultof the election inCase No. 9-RC-5875.Stainless Steel Products,IncorporatedandInternational Union,United Automobile,Aerospace and Agricultural ImplementWorkers of America,AFL-CIOStainless Steel Products,IncorporatedandAl MartinStainless Steel Products,IncorporatedandInternational Union,United Automobile,Aerospace and Agricultural ImplementWorkers of America,AFL-CIOandStainless Steel EmployeesAssociationStainless Steel Products,IncorporatedandInternational Union,United Automobile,Aerospace and Agricultural ImplementWorkers of America,AFL.-CIO.Cases Nos. 31-CA-28-1 (for-merly 21-CA-69355-1), 31-CA-28-2 (formerly 21-CA-6255-3), 31-CA-31 (formerly 21-CA-6340), and 31-CA-34 (formerly 21-CA-6377).March 1, 1966DECISION AND ORDEROn October 12, 1965, Trial Examiner David Karasick issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action as set forth in the attached Trial Examiner'sDecision.He also found that Respondent had not engaged in otherunfair labor practices alleged in the complaint and recommended dis-missal of those allegations.Thereafter, the Respondent, the Charg-ing Party, and the Stainless Steel Employees Association, herein157 NLRB No. 14. STAINLESS STEEL PRODUCTS, INCORPORATED233called the Association, filed exceptions to the Decision and support-ing briefs.The General Counsel filed a brief in answer to the Re-spondent's exceptions, the Respondent filed a brief in answer to 'theCharging Party's exceptions, and the Charging Party filed a brief inanswer to the Respondent's answering brief to its exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Brown, Fanning, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations2 of the Trial Examiner, with the following additions:We agree with the Trial Examiner that the Respondent, by engag-ing in numerous and various activities set forth in his Decision,assisted the Association in violation of Section 8(a) (2) of the Act.We also agree with the Trial Examiner that continuing to check offdues for the Association after the contract had expired was part ofthe unlawful assistance in the circumstances herein, and, therefore,the Respondent should be ordered to cease the checkoff of dues sincesuch an order is necessary to remedy completely the unfair labor prac-tice found.However, contrary to the contention of the ChargingParty, we are of the opinion that an order directing reimbursementof dues deducted since the expiration of the contract would be puni-tive rather than remedial, and therefore not justified."Thus, the rec-ord fails to show that any employee, subsequent to the expiration ofthe contract, notified the Respondent that he wished to cancel his duescheckoff authorization.The Respondent contends for the first time in its exceptions thatthe proceeding as it relates to the discharge of Robert Carrano is voidbecause the 8 (a) (3) charge relating specifically to Carrano was served'In the absence of an exception,we adoptpro formatheTrial Examiner's finding,based onStoddard-Quirk Manufacturing Company,138 NLRB 615, that the Respondentdid notviolate Section 8(a) (1) of the Act by its promulgation and application of a no-distributionrule publishedon October 22, 1964, andhis finding,based onN L.R.B. V.United Steel Workers ofAmerica, AFL-CIO,357 U.S. 357, that theRespondent did notviolate Section 8(a) (1) by the distribution of literature by supervisors during workinghours which favored the Association and opposed the UAW.2Although the TrialExaminer foundthatthe RespondentviolatedSection 8(a)(1)of the Act by coercivelyinterrogatingemployeesconcerningtheirunion activities andaffiliationsand by threateningemployeeswithdischarge for engaging in union activities,he failed,apparently throughinadvertence,to includeprovisionsregardingthese viola-tions in his Recommended Order.We will amendthe Order accordingly.8Local 60,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, at at.(Mechanical Handling Systems)v.N.L.R.B.,365U.S. 651.-. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the Respondent more than 6 months after the discharge.4Wereject this contention.The consolidated complaint in this case whichspecifically alleges that Carrano was discharged in violation of Sec-tion 8(a) (3) of the Act is based on a number of timely charges`andamended charges alleging 8(a) (1), (2), and (3) violations.Thedischarge of Carrano was related to and arose- out of the same situa-tion as that conduct alleged to be unlawful in the timely filed chargesand it occurred within 6 months of the filing and service of the chargesin Cases Nos. 31-CA-28-1 and 31-CA-28-2 alleging that Respondentviolated Section 8(a) (3) of the Act. It- is well established that theBoard may base an unfair labor practice finding on any conduct whichoccurred within the 6-month period prior to the filing of a charge ifthe complaint issuing thereon alleges the conduct to be an unfair laborpractice even though the charge itself does not'specify such conductas a violation of the Act.-' In these circumstances, we find that Sec-tion 10(b) does not bar a finding that the discharge of Carrano vio-lated- Section 8(a) (3).However, we do not base such finding on thecharge in Case No. 31-CA-34, which charge was served on the Re-spondent more than 6 months after Carrano's discharge.`The record shows that the Respondent,in addition to admitting timely service in itsanswer to the complaint,did not raise this issue at the hearing before-the Trial Examiner.B SeeShawnee Industries,Inc., Subsidiary of Thiokol Chemical Corporation,140 NLRB1451, 1457;Gagnon Plating and Manufacturing Company,97 NLRB 104.[Supplemental Order substituted for original Order.]SUPPLEMENTAL ORDEROn March 1, 1966, the Board issued a Decision and Order 1 in theabove-entitled proceeding in which it adopted, with certain additions,the findings and conclusions of the Trial Examiner as contained in hisDecision of October 12, 1965, and as its Order, the RecommendedOrder, as modified therein, of the Trial Examiner.Thereafter, on April 8, 1966, the General Counsel filed with theBoard a Motion to Adduce Additional Evidence and to Amend Deci-sion and Order, with Appendixes A and B attached thereto.Appen-dix B is a document, with attachments, entitled "Declaration of Har-ley N. Rubish," dated March 30, 1966. In the declaration, made by theRespondent's president, he states that in January 1966, while excep-tions to the Trial Examiner's Decision were pending before the Board,the Respondent and Stainless Steel Employees Association negotiateda new agreement, effective January 24, 1966, to January 23, 1967,which provides for a number of employee benefits, set forth therein,not contained in the previous contract. In his motion, the General1157 NLRB 232. STAINLESS STEEL PRODUCTS, INCORPORATED235Counsel contends that the facts contained in the declaration consti-tute newly discovered evidence which was not available prior to thedate of the declaration, and which establishes that, prior to the issu-ance of the Board's Decision and Order, Respondent further violatedSection 8(a) (2) and (1) of the Act by executing a new collective-bargaining agreement with Stainless Steel Employees Association,which the Board in its original Decision held to be an assisted union,at a time when a petition for representation, filed by InternationalUnion, United Automobile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, the Charging Union herein, waspending in Case No. 31-RC-5 (formerly Case No. 21-RC-9144).Also attached to the General Counsel's motion was a copy of a stipula-tion entered into by the Respondent, the Charging Union, and Stain-less Steel Employees Association on March 31, 1966, in which theystipulated that the facts stated in the declaration are true, and that,subject to the approval of the Board, the Board's Order may beamended as set forth in the stipulation.The General Counsel joinedin the stipulation, and moved that the Board make additional findingsbased upon the declaration and amend its Decision and Order inaccordance with such additional findings and the stipulation of theparties.The Board having duly considered the matter,IT IS HEREBY ORDERED that the GeneralCounsel'smotion be, and ithereby is, granted.IT IS FURTHER ORDERED that the stipulation be, and it hereby is,approved, and that the stipulation and the "Declaration of Harley N.Rubish" be, and they hereby are, made a part of the record herein.The Board having considered the stipulation and the declaration asa part of the record,IT IS FURTHER ORDERED that the Board's Decision and Order be, andithereby is, amended :A. By adding the following paragraph as the last full paragraphin the Decision :Based upon additional evidence received subsequent to thehearing by stipulation of the parties, the Board further finds thatthe Respondent, by executing a new collective-bargaining agree-ment with Stainless Steel Employees Association, an assistedunion, at a time when a petition for representation filed by Inter-national Union, United Automobile, Aerospace and AgriculturalImplement Workers of America, AFL-CIO, was pending in CaseNo. 31-RC-5 (formerly Case No. 21-RC-9144), has further vio-lated Section 8(a) (2) and (1) of the Act. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. By deleting the Order and substituting therefor the followingOrder and Appendix :ORDERPursuant to Section 10(c) of the National Labor RelationsAct, as amended, the National Labor Relations Board herebyorders that the Respondent, Stainless Steel Products, Incorpo-rated,Burbank, California, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Coercively interrogating its employees concerning theirunion activities and affiliations and threatening its employeeswith discharge for engaging in union activity in violation ofSection 8(a) (1) of the Act.(b)Checking off dues for the Stainless Steel Employees Asso-ciation unless and until said labor organization has been certifiedby the Board as the exclusive representative of its employees.(c)Discouraging membership of its employees in any labororganization, by discriminating in any manner against any indi-vidual in regard to hire, tenure of employment, or other terms orconditions of employment, except as authorized in Section 8(a)(3) of the Act.(d)Recognizing Stainless Steel Employees Association as therepresentative of any of its employees for the purpose of dealingwith the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other terms andconditions of employment, or giving said organization any otherassistance or support unless and until said labor organizationshall have been certified by the Board as the exclusive represent-ative of its employees.(e) In any manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization,to form, join, or assist International Union, United Automobile,Aerospace and Agricultural Implement Workers of America,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromengaging in any such activities, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as authorized by Section 8(a) (3) of theNational Labor Relations Act, as amended.(f)Maintaining or giving effect to its agreement of Janu-ary 24, 1966, with the Stainless Steel Employees Association, orto any modification, extension, supplement, or renewal thereof, STAINLESS STEEL PRODUCTS, INCORPORATED237or to any other contract, agreement, or understanding enteredinto with said labor organization or any successor thereto, unlessand until said labor organization shall have been certified by theNational Labor Relations Board; provided, however, that noth-ing herein shall be construed to require the Respondent, Stain-lessSteel Products, Inc., to vary or abandon any wage, hour,seniority, or other substantive feature of its relations with itsemployees which the Respondent Company has established in theperformance of this agreement, or to prejudice the accretion bythe employees of any rights acquired thereunder.(g)Offering employees inducements to abandon their unionactivity on behalf of the International Union, United Automo-bile,Aerospace and Agricultural Implement Workers of Amer-ica,AFL-CIO, or any other labor organization.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold recognition from Stainless SteelEmployees Association as the collective-bargaining representa-tive of any of its employees until such time as that labor organiza-tion may be certified as such representative by the Board.(b)Make whole Robert Carrano for any loss of pay sufferedby reason of the discrimination against him in accordance withthe method set forth in the section entitled "The Remedy" of theattached Trial Examiner's Decision.(c)Preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payroll records,social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze theamounts of backpay due.(d)Notify Robert Carrano if presently serving in the ArmedForces of the United States of his right to full reinstatement uponapplication in accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended, afterdischarge from the Armed Forces.(e)Post at its Burbank, California, plant, copies of the at-tached notice marked "Appendix." 2 Copies of said notice, to befurnished by the Regional Director for Region 31, shall, afterbeing duly signed by an authorized representative of theRespondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.J In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "a Decision and Order,"the words"a Decree ofthe United States Court of Appeals, Enforcing an Order." 238DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Notify said Regional Director, in writing, within 10 daysfrom April 29, 1966, What steps Respondent has taken to complyherewith.AND IT IS FURTHER ORDERED that the consolidated complaint,amended at the hearing, be dismissed insofar as it alleges that theRespondent permitted elections for stewards of the StainlessSteel Employees Association to be conducted on company time:permitted stewards of the Association to give out dues checkoffslips during working hours; solicited, and permitted and encour-aged the solicitation of, during working hours, a petition favoringretention of the Association as bargaining agent of the employ-ees; and held meetings which extended into working time andwhich were designed to show that the Respondent preferred todeal with the Association rather than the UAWV.APPENDIXNOTICE TO ALL ErrPLOn'LESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT coercively interrogate our employees concerningtheir union activities and affiliations or threaten them with dis-charge for engaging in union activity.WE WILL NOT check off dues for the Stainless Steel EmployeesAssociation unless and until said labor organization has beencertified by the Board as the exclusive representative of ouremployees.WE WILL offer Robert Carrano his former job and pay him forwages he lost since June 26, 1964.WWTE WILL NOT discharge or otherwise discriminate against anyemployee for engaging in activity on behalf of InternationalUnion, United Automobile, Aerospace and Agricultural Imple-mentWorkers of America, AFL-CIO, or any other labororganization.WE WILL NOT recognize or deal with Stainless Steel EmployeesAssociation as the collective-bargaining representative of ouremployees unless and until that labor organization has been cer-tified by the National Labor Relations Board.Our employees have the right to join or assist, or to refrainfrom joining or assisting, any union.WE WILL NOT in any manner interfere with our employees inexercising these rights. STAINLESS STEEL PRODUCTS, INCORPORATED239WE WILL notify Robert Carrano if he is presently serving inthe Armed Forces of the United States of his right to full rein-statement upon application in accordance with the Selective Serv-iceAct and the Universal Military Training and Service Act,as amended, after his discharge from the Armed Forces.WE WILL NOT give effect to any agreement or contract, or sup-plements thereto or modifications thereof, or any supersedingcontract with the Stainless Steel Employees Association, unlessand until said labor organization shall have been certified by theNational Labor Relations Board.WE WILL NOT offer employees inducements to abandon theirunion activities on behalf of the International Union, UnitedAutomobile, Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO, or any other labor organization.STAINLESS STEEL PRODUCTS, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, 17th Floor, U. S. Post Office Courthouse, 312North Spring Street, Los Angeles, California, Telephone No.688-5844.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before-Trial Examiner David Karasick in Los Angeles,California, on April 13, 14, 15, 19, 20, and 21, 1965, on a consolidatedcomplaintalleging that Stainless Steel Products, Incorporated had engagedin unfair labor prac-tices in violation of Section 8(a)(1), (2), and (3) of the NationalLabor RelationsAct, as amended, herein called the Act.'Motion of the Respondent to dismiss portions of the complaint,renewed at theclose of the hearing and on which ruling was reserved, is treatedhereafter.The unopposed, posthearing motions of the General Counsel andthe Respondentto correct certain portions of the transcript are granted and it is herebyordered thatthe transcript be corrected accordingly and that said motions bemade part of therecord.In addition to the corrections noted in these motions—the transcript of thehearing containsnumerousconfused or inaccurate transcriptions,aswell as otherinaccuracies which are of sufficientseriousnessto require correction.[Correctionsset forth in Appendix A are omitted from publication.]1The consolidated complaint was issued on January 29, 1965, and is based on a chargeand first amended charge filed in Case No. 31-CA-28-1 by International Union, UnitedAutomobile, Aerospace and Agricultural Implement Workers of America, AFL-CIO, hereincalled the UAW, on October 23 and 30, 1964, respectively ; an original charge, firstamended charge, and second amended charge filed in Case No 31-CA-28-2 by Al Martinon October 29 and November 20, 1964, and on January 27, 1965, respectively, a charge inCase No 31-CA-31 filed by the UAW on December 7, 1964, and a charge in Case No. 31-CA-34 bled by the UAW onDecember 28, 1964. 240DECISIONS OF NATIONALLABOR RELATIONS BOARDOn the entire record,including consideration of briefs filed by the parties,and onimy observation of the demeanor of the witnesses,2 I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAs alleged in the consolidated complaint and admitted in the Respondent's answer,I find that the Respondent, a California corporation located in Burbank, California,where it conducts its business operations consisting of manufacturing stainless steelducting systems and engineering and laboratory testing, is engaged in commerce andin a business affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDEmployees Association of Stainless Steel Products,Inc.,3 herein called the Associa-tion, and theUAW arelabor organizations within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA. The facts1.Introduction and issuesOn September 18, 1962, the Association was certified as the collective-bargainingrepresentative for a unit composed primarily of the Respondent's production andmaintenance employees.In October 1962, the Respondent and the Associationentered into a 2-year collective-bargaining agreement which terminated on October 12,1964. In March 1964,4 or shortly thereafter, the UAW embarked upon a campaignto organize the Respondent's employees.Thereafter, the UAW filed a petition foran election and, after further proceedings,an election was conducted on November 5,in which the Association received 341 votes and the UAW 219 votes.On November 12 the UAW filed timely objections to the election, one of whichwas that the Association, prior to the election, had distributed among the employeesof the Respondent a sample ballot which was marked with an "X" in the squaredesignating the Association.The Regional Director concluded that this conductpermitted"an inference of Governmental endorsement of one of the parties" and,on November 25, 1964, ordered that the election be set aside and a second electionthereafter be conducted,subject to the Board's Rules and Regulations,Series 8, asamended.It is in this setting that the facts hereafter set forth occurred.The major issues in these proceedings are whether:(1) the Respondent unlawfullysupported and assisted the Association; (2) Robert Carrano was discharged by theRespondent for cause or instead was terminated because of his union activities; and(3) the Respondent unlawfully interrogated and threatened employees.Coincident with theUAW'scampaign,the Respondent distributed a number ofletters, bulletins, and other communications to the employees in which it stated itspreference for the Association and its opposition to the UAW.These communica-tions are referred to in greater detail hereafter.2.Enforcement of the no-solicitation ruleOn June 10 the Respondent promulgated a rule prohibiting union activities duringworking hours.5The complaint in effect alleges that this rule was unequally enforced9Nearly all of the testimony on which the findings hereafter set forth are based is insharp conflict,the resolution of which has required,in large measure,determinations ofcredibility.In every instance,the findings below are based in varying degree on myobservation of the witnesses.My failure to comment on the demeanor of a particularwitness should not be regarded as an indication that, in evaluating his testimony, I havenot taken his demeanor Into consideration,even in those instances where I have statedother reasons for rejecting the testimony of the particular witness, either totally or inpartWhere I have indicated that I regard a particular witness as generally untrust-worthy, I have rejected his testimony as a whole,unless I explicitly indicate that I accepthis testimony on a specific point.3 Otherwise designated in the record as Stainless Steel Employees Association.4All dates hereafter refer to 1964 unless otherwise Indicated.s On October 22, the Respondent also-announced a rule prohibiting distribution ofunion literature at any time in working areas of the plant. STAINLESS STEEL PRODUCTS, INCORPORATED241by the Respondent in a manner favoring adherents of the Association.The evidenceconcerning that allegation is as follows.On an undisclosed date in August, Herman Wood,an employee in department 20saw Ron Jenne,a steward for the Association, talking toseveral employees indepartment 28 during working hours. Jenne carried in his hand a clip board con-taining a Blue Cross insurance form of the kind issued by the Respondent to newemployees.Wood went over to department 28 and asked some of the employeesto whom Jenne had been talking what he was doing in the department. One of themtoldWood that Jenne was comparing the cost of the Respondent's insurance planwith that of the UAW. At that point, Tom Gross, assistant foreman in depart-ment 20, ordered Wood to return to his own department. Jenne, however, remainedand continued to talk to the employees.6On August 24, Clyde Allbright, a steward in the Association who worked indepartment 27, spent a half hour during working time handing out Association but-tons to the 8 or 10 employees working on the night shift in department 60 whileActing Foreman Lawrence Carpenter was present.On August 27, shortly before the end of the work shift in department 60, whileemployees Michael Lewis, Clyde Morris, and Darrell Carpenter, son of Acting Fore-man Lawrence Carpenter, were waiting for the whistle to blow at the end of the shift,Darrell Carpenter and Morris engaged Lewis in a conversation regarding the UAWand the UAW button which Lewis was wearing. Darrell Carpenter and Morris madederogatory remarks about the UAW and at this point Acting Foreman Carpenterentered into the conversation and offered to bet Lewis$100 that theUAW wouldnot win the election?6 Gross testifiedthathe did not orderJenne out of the department because heassumedthat Jenne was speaking to the employees about insurance.Jenne was not called as awitness and no explanation was offeredby the Respondent as to why he,as a steward inthe Association,should have been talking to employees on working time about the com-pany's insurance plan.So far as the record shows,administrationof the group' in-surance plan was handledthrough thepersonnel department and was a function of theRespondent,not of theAssociation.The foregoing finding thatGross had knowledge ofthe fact thatJenne was speaking to the employees in department28 about theRespond-ent's insurance plan is based,not on the testimonyofWood, but on that ofGross himself.7 The foregoing findings with respect to the activitiesof Allbrightand the statementmade by Acting ForemanCarpenterare based upon the testimonyof Lewis.Allbrighttestified that the occasion on which hehad distributedAssociation buttons occurred onnonworking time.According to his version,in a period of 7 or 8 minutes before thework shift started,he was given a handful of buttonsby anothersteward inthe Asso-cation whoasked himto distributethem amongthe employees, that thereafter he walkedaround between the department and the one adjoining it "and talkedto a few of the em-ployees"; that,in addition,he offered a button toLewis which the latterrefused ; andthat, during the remaining time, he distributedbuttons toa total of 22 employees inthe two departmentsI am unconvincedby this testimony,for I do not believethat allof this activity could,or did, takeplace within 7 or 8 minutes,as Allbright testified.Acting Foreman Lawrence Carpenter denied that he was presentin the department orthat he had observedAllbrightpassing out Associationbuttons tothe employees.Lewis,on the other hand,was specific and positive in his testimonythat Lawrence Carpenterwas present,thatAllbrightwas in plainview, and thatthe latterwent Ito each employeeat his work station and offered each a button.Carpenteralso testified,in response to aleading question,that his offerto bet Lewis $100 did not occur on the datereferred toby Lewis but at another time when Carpenter was not acting in a supervisorycapacity.AccordingtoCarpenter,an incident did occur when he overheard Lewis, his son,Darrell, and Morris "discussing the pros and cons of the uniona bit," and that he didnot enter into the conversation but merely ordered the employeesto return to their placesofwork.Since the incident admittedly took place I or 2 minutesbefore the shiftended and when the employees were on their way to punchout at thetimeclock,I find itdifficult to believethat Carpenterwould have ordered them to returnto their workstation.I likewise find it difficult to believethat he madeno mentionof the fact to theemployees involved on that occasionthatdiscussions about union matters onworkingtime wereprohibited.Morris was no longer employed by the Respondentat the time ofthe hearing.No showing was made, however, that because ofthat facthe wasunavailableas a witness and neither he nor Darrell Carpenter were called totestify bythe Respond-ent.Lewis was still working for the Respondent at the timeof thehearing and was atthat time,as well asprior thereto,a member ofthe Association.Based upon the foregoingconsiderations and from my observation of the demeanor of Lewis, Carpenter,and All-bright, I am convinced and find that the incidents in question occurred in the mannerrelated by Lewis, as set forth above. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorman Costa, a welder in department 24, testified that on September 3, WilliamLucas, president of the Association, spent 40 minutes in department 24 during work-ing time with employee Mel Candeleri comparing the contract between the Associa-tion and the Respondent with the UAW contract. Both the foreman and the assist-ant foreman were present in the department during this time.8Costa further testified that on the same day, September 3, during working hours,he saw Earl Fluegel, a steward and a member of the publicity committee of theAssociation, talking to Ed Orr, an employee in Costa's department and also a mem-ber of the publicity committee; that Costa, who was a UAW organizer, protested toForeman Charlie Styes and asked why Association men were permitted to come intothe department and talk during working hours when UAW organizers were notgranted the same privilege; that Styes did not reply; and that Fluegel remained in thedepartment about 15 minutes .9On November 5, the morning of the Board election, Iva Schwartz, an inspector indepartment 60, cut out a cardboardimageof a man approximately 1'h or 2 feet tallto which she attached a UAW button. She then tied the image with a rope arounditsneckand hung it from the rafters in the department.The image, which washanging in clear sight and was obvious to everyone, remained until Schwartz leftwork at the end of the day. During the time that it was hanging in the department,8 The foregoing testimony of Costa is undenied.Neither Lucas, who was present duringthe entire hearing in these proceedings, nor Candeleri was called as a witnessImakeno findingwith respect to further testimony of Costa regarding a number of instances inwhich activities on behalf of the Association were carried on during working time but asto which noshowing was made by the General Counsel that the Respondent had knowledgeof suchactivitieseitherby the presence of supervisors or otherwise.Falling in thiscategory is the testimony of Costa with respect to an oral poll conducted in department24 within2 months priorto the Board election by employee Ed Orr, an Association repre-sentative, to determine employee sentiment as between the Association and the UAW.Also in this category is his testimony that, shortly before November 5, William Lucashandedout literature in department 24 during working hours ; and that on November 24,during workinghours,employee Art Renner circulated a petition among the employees indepartment24, requesting the Regional Director not to set aside the Board election.Nordo I makeany finding regarding Costa's testimony that he had observed Orr, Lucas,Fluegel, and otherrepresentatives of the Association meet in the conference room of theplant on various occasionsduring the lunch, hour since such evidence, without more, con-stitutes no basis fora finding with respect to any issue raised by the complaint.o Finegel testifiedthat on the occasion in question he asked Foreman Styes for permis;lion to speaktoEd Orr but Styesrefused "unlessitwas about a grievance" ; thatFluegelleftthe departmentbut thereafter returned and told Styes that what he wantedto speak to Orrabout was a grievance, although that was not true ; and that Styles thengave him permissionto speak to Orr.Fluegel admitted that on other occasions, when hewanted to engage insolicitationon behalfof the Association in other departments, hemade falsestatements to the supervisors in charge in order to achieve his purposeHealso testifiedthat he wascalled inby Harmon, treasurer of the Respondent, who told himthathe had beeninformed that Fluegel was passing out literature on behalf of the Asso-ciation,that Harmonhad no proof of this but if Fluegel had been doing this he had betterstop.I findit difficult to believe that Harmon should have taken such action to warnFluegelrather than refer the matter to Fluegel's immediate supervisorFogelstrom,foreman of department 24, who appeared as a witness on behalf of the Respondent, testi-fied that he had told Styes that, according to company policy, Fluegel could come into thedepartmentonly on Associationbusiness.If,as Fluegel testified, he had been grantedpermissionby Styes to enter the department to speak to Orr for the purpose of processinga grievance,it would seemreasonable to assume that Styles would have so stated on beingconfrontedwith Costa's protest, yet, according to Costa's undenied testimony, Styes madeno reply.Styes was not called as a witnessby the Respondent and no explanation for itsfailure to do so was offered.From my observation of both witnesses and in the absenceof corroboration by Styes ofFluegel'stestimony, I do not credit Fluegel in this regard.Asidefrom Fluegel's admissionthat he had resorted to false statements to his supervisorsin orderto achievehis ends,Iwas disturbed by the facile quality of his testimony as awhole and I place nocredence on it.N;L.R.B. v.Walton Manufacturing CompanydLoganville PantsCo.,369 U S. 404.- STAINLESS STEEL PRODTJCTS, INCORPORATED243Supervisors Albin Horoska, Bill Jordan, Dave Chandler, 'and` Bob Weiser werepresent.103:Discharge and threatened discharge of UAW adherentsOn June 26 Robert Carrano was discharged, as more fully' set forth hereafter.Between that date and the date of the election on November 5, the following inci-dents occurred which involved employees engaged in organizing on behalf ofthe UAW.On July 19 employee Carl Smith testified without denial that he was called to thedesk of Judd Shafer, foreman of department 20, who told Smith that he had beentalking a good deal, that Shafer noticed the UAW pin Smith was wearing on hispocket and stated that if he was talking about the UAW it would not onlyaffect hisrating review but would also be grounds for termination.The following Monday,Smith received a 20-cent raise and was terminated approximately a month later fordisobeying company rules.11In August Joe Vargas, a welder, who was wearing a UAW pin, went to depart-ment 20 during the course of his work.While there, he was asked by AssistantForeman Roy Christiansen whether Vargas was organizing for the UAW and whyhe preferred that union.During the course of the conversation, Christiansen toldVargas that he could be terminated for organizing on company premises.12On October 23 Stanley West, foreman in department 10, told employee Al Martinthat a complaint had been made that Martin had passed out literature at the toolcriband also had been talking in favor of the UAW on working time.Martin told Westthat he had passed out literature and talked in favor of the UAW on his own time.West replied that it did not matter whose-time it was, that as long as Martin was oncompany premises that West would discharge him if he distributedliterature or10The foregoing findings are based on the testimony of Schwartz, an admittedly ardentadvocate of the Association, who was called as a witness on behalf of the Respondent.The Respondent also called Horosl:a, who testified that at approximately 9 o'clock in themorning, he noticed the image which Schwartz had hung and that he immediately madeher take it down. In its brief, the Respondent states that it is not entirely clear wherethe image in question was hung, and refers to the fact that Schwartz had testified it washanging under a platform while Horoska had testified that she had hung it from anoverheard light, and the brief then concludes that it would appear that after she hadtaken it off the light she hung it under the platform.This is a possible, though not themost reasonable,inference to be drawn,for Horoska's testimony leaves the implicationthat the image was removed at 9 a in. and was not displayed thereafter, directly contraryto the testimony of Schwartz.Although Schwartz had testified that, in addition toHoroska, Supervisors Jordan, Chandler,and Weiser were present during the course of theday while the image was hanging in clear view, none of them was called as a witness bythe Respondent and no explanation of its failure to do so was offered.Accordingly, Ifind that the image remained hanging during the entire day, in the manner related bySchwartz.The Respondent points to the fact that Schwartz also testified that duringworking time on the day of the election Ronald Green,a fellow employee,had put updecors and signs indicating that he supported the UAW.On the basis of this testimony,the Respondent concludes in its brief that "both Green's and Mrs. Schwartz'posters musthave been obvious to all in the department and there is no indication that anyone inter-fered with them."The evidence fails to support this conclusion, however, for it doesnot show either the size or the number of the posters put up by Green, whether theywere prominently displayed, or whether they were observed by any supervisor."The issue as to this incident, although not specifically alleged in the complaint, waslitigated at the hearing since Smith's testimony was received without objection and hewas subjected to cross-examination by the Respondent.12 Christiansen denied having told Vargas that he could be terminated for engaging inunion activities on nonworking time.He testified that he and Vargas discussed the matterand that Christiansen "thought it was quite clear that he could do it only on his time,but he could do it on company property, on his time only."When asked if he felt thatVargas "could not do it' on company premises," Christiansen testified: "I don'ts believeI did."Christiansen also testified that both he and Vargas initiated discussions concern-ing unions on various occasions.From my observation of both witnesses, I believe thatVargas' recounting of the conversation in question is the more accurate and I find thatthe conversation occurred as set forth above and that it was initiated by Christiansen, asVargas testified.221-374-66-vol. 157-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDtalked about the UAW.West then told Martin and Max Caldwell,assistant fore-man of the department who was also present at the time, that if Martin was caughtpassing out literature or talking about the UAW, he would be dismissed.134. Interrogation concerning union membershipBeginning at a time antedating the UAW campaign, applicants for employment atthe Respondent's plant were required to fill out a form which, among other matters,required them to disclose their union affiliation.That question was removed fromthe form in the latter part of September. Personnel Director Bueker testified that,13West andCaldwell testified thatWest'swarningtoMartin was restricted only tocompany time.According to West, he was told by Dewey Perdue, foreman of the main-tenance department, that Martin had broughtin some unionliterature and left it at themaintenancetoolcrib, that Perdue did not tell West when this had occurred, that Westassumed that it occurred on working time and that he warned Martin not to pursue suchactivities only on working time.West admitted that he hadseenMartin wearing a UAWbutton.He first testified that about a week after he had spoken to Martin, he learnedthat Martin was passing out literature on his own time but later testified that prior tothis incident he had seen Martin passing out UAW literature on at least five or sixoccasions.He also testified that although he had seen Martin talking to employees inother departments during working hours, at times when his duties did not require himto be in those departments, he did not talk to Martin on those occasions.Caldwell alsotestified that although he saw Martin talking to employees away from his job on nu-merous occasionshe never spoke to him about these incidents, but that when he saw FreddieDavis, another employee in the department and a staunch adherent of the Association, inthe maintenance department rather than at his own job during working hours, he gavehim a written reprimand. In light of the recordas a whole andthe admitted fact thatthe Respondent openly expressed its preference for the Association and its opposition tothe UAW, I am unconvinced that Caldwell would have imposed greater restrictions onactivities on behalf of the Association than on those on behalf of the UAW.West's con-tradictory testimony as to when he first learned that Martin was distributing union litera-ture outside of working hours, his failure to ask Foreman Perdue when Martin's unionactivities had taken place, his assumption without checking that such activities hadoccurred on working time, his statement in an affidavit which he had signed on Novem-ber 5 that he had informed Martin that "it was against the Company policy to have unionliterature brought in to a department for distribution," even though in the same docu-ment he stated that he had told Martin that "it wasn't fair for him to be paid as aforklift operator by the Company and for him to distribute union literature during work-ing hours," together with my observation of the demeanor of Martin, West, and Caldwellas they testified convinces me, and I find, that West made the statements attributed to himby Martin, as set forth above. In arriving at this determination, I have considered thefact that Martin was laid off by the Respondent on December 13 and thereafter filedcharges with the Board which, following investigation, were dismissed. I have alsoconsideredin this connection the testimony of Freddie Davis, an employee in Martin'sdepartment, who testified that he was wearing an Association button which Martinsnatched from him and smashed, and that Martin sought to induce Davis to engage insolicitation on behalf of the UAW and when Davis refused, Martin warned him that itwould not be safe for him to go home and he would find flat tires on his car; that theseincidents occurred in the plant during working hours; and that Davis reported them to.Foreman West.West testified; however, that the only knowledge he had regarding Mar-tin's unionactivities was that he distributed literature on behalf of the UAW outside ofworking hours.Davis also testified that on one occasion Martin engaged in solicitationon company time in the planishing room where six persons were employed, all of whomhad to cease work and shut down their machines because of the noise in order to engagein conversation with Martin, and that Davis went out and reported the matter to Fore-man West.No such incident was ielated by West in the course of his testimony, althoughhe was expressly interrogated with respect to union activities of Martin on company timeI found Davis' testimony as a whole to be contradictory and contrived and I place norelianceon it.I have also considered in this connection, and do not credit, the testimonyof Billy Gene Coseboon, a former employee in Martin's department, who testified, amongother matters, that Martin engaged in solicitation on behalf of the UAW on working time,and that on one occasionhe talked to two new employees in the plauishing departmentand all six employees in the department had to shut off their machines while Martincarried on his conversation.Coseboon also testified that prior to the election the onlytalk be heard in the plant favoring a union wasin regardto the UAW and he heardno suchtalk with respect to the Association. STAINLESS STEEL PRODUCTS, INCORPORATED245prior to September, no inquiry was made` by the Respondentas towhetheror not anapplicant was a union member, if he failed to fill out that part of the form.He fur-ther testified that he had instructed his subordinates in the personnel department thathe had no concern about the union affiliation of applicants for employment.How-ever, the applicants themselves were not told at the time they were given the formto fill out that they were not required to answer the question concerningtheir unionaffiliation and nothing on the form itself indicated that an answer to that questionwas waived.After filling out the application form, persons seeking employmentwere inter-viewed in the personnel department, usually by David Welch, a supervisor and anassistantof Bueker's.Although the collective-bargainingagreementbetween theAssociation and the Respondent expired on October 12, Welch gave each newemployee, after that date, a copy of the contract, which the employee was told toread, with the explanation that it had expired but that its provisions set forth theRespondent's policy relating to seniority, layoffs, vacations, and sick leave.Alsofollowing expiration of the contract, the Respondent continued to check off dues onbehalf of the Association.On July 31 Richard Robbin was interviewed by Welch for a job in the punch-pressdepartment.Robbin had written on his application that he had worked for Chevroletand Ford in Detroit.Welch asked Robbin if he had belonged to the UAW and howhe had gotten along with that union; stated that the UAW was trying to get in theRespondent's plant; that it had tried before but had not succeeded; declared that theRespondent had its own union and did not need the UAW and that it would costRobbin 10 cents a week to join the Association.Welch also asked Robbin if he hadever been on strike while he worked back East and when Robbin said that he had,Welch asked what he had gained by it.On September 21 Dennis Wayne was interviewed by Welch who asked Wayne ifhe had ever been a union member and told Wayne that the Respondent had its ownunionat the plant.On October 7 Frank Perez was interviewed by Welch. During the interview Welchbrought up the subject of unions.He asked Perez whether he belonged to any unionand Perez told him that he had belonged to a clothingunionand a food union.Welch stated that he could show Perez book after book that would make him turnagainst unions.141' The foregoing findings are based on the testimony of Robbin, Wayne, and Perez.Welch denied having made the statements attributed to him by Wayne and Perez andadmitted that he could not recall the discussion which had occurred during his interviewof Bobbin.Welch also admitted that it was more than likely that the UAW was discussedduring his interview with Perez and that when he interviewed applicants for employmenthe generally spoke to them about the Association and-told them that if they belonged toany other union he doubted if their dues would be any less than .10 cents a week whichis "pretty cheap" and "hard to beat."According to Welch, Perez asked him during thecourse of the interview what he thought of the Association and Welch told Perez that hefelt that it had been bargaining with management in good faith for some time and thathe thought it was a good Association.At one point in his testimony, Welch referred tothe Association as "our union" and at another point as "our employees' association." Inthemselves, these statements may have no more significance than if he had so referred toany union with which the Respondent had had a contract. Considered-in their context,however, and in connection with the comparison he admittedly made during these inter-views between the dues of other unions and those of the Association, which he termed as"hard to beat,", and his expressions of opinion that the Association had bargained ingoodfaith with the Respondent and was a "good association," these statements convinceme that his feelings of preference which led him to so express his opinions of the Asso-ciation also led him to-discuss the UAW and other unions-by way of comparison, as Bobbin,Wayne, and Perez testified.I believe,and find, that the testimony of each constitutes asubstantially accurate recounting of the statements made by Welch,as set forth above.Of the three employees who testified as to these matters, Perez was discharged by theRespondent, Bobbin left the Respondent's employ shortly after he had been hired forreasons not disclosed by the record, and Wayne was still employed by the Respondent atthe time of the hearing.In addition to the findings set forth above, Bobbin also testifiedthat, on the day following his interview for employment, Welch gave Bobbin a number ofpapers to sign, among which was a slip authorizing the checkoff of dues for the Associa-tion.Welch denied that he had given Bobbin or any other employee such a document.In addition,three other employees hired by the Respondent about the same time,deniedthat they bad received checkoff authorization slips among the other papers which they 246DECISIONS OF NATIONAL LABOR RELATIONS BOARD5Distribution of literatureBetween August 26 and the date of the election on November 5, the Respondenteither mailed, distributed to its employees, or posted on its bulletin boards 36 letters,memorandums and bulletins, varying from 1 to 13 pages in length, each of whichwas signed by Frank C Harmon, the Respondent's treasurerOf these, the GeneralCounsel contends that statements contained in the following documents were, con-sidered together, unlawful 15On July 24, the Respondent, in a letter to its employees, among other matters,said the followingCertainly, our employees have demonstrated over the years that it has been totheir benefit to work with their own organization, with dues of 10¢ per week,16being free to join or not to join as they saw fit, instead of being organized by agreat, collosal [sic] international union who would take from their pockets inexcess of $34,000 per year and leave them with no control and no say regardingthe operation of that unionWe do not believe any of our employees are gullibleenough to believe all of this high pressure sales talk which the U A W is flood-mg them withWe have said many times before, you cannot blame a union fortryingWith a $34,000 annual plum here at Stainless, they aregoingto continuewhenever they can to try to organize our plantThe Respondent, in an interoffice memorandum, dated August 26, 1964, andaddressed to all the employees, told them, in part, as followsWe are in the business of producing parts for a profitThese profits are con-tinually reinvested in the company thereby providingmore jobseach year withinci ecsingly better wages and benefits for our employeesThis can only beaccomplished by peace and harmony within our plantThe total lack of disruption from strikes or "slow downs" during the entirehistory of the company has been a definite factor in accomplishing the aboveThe UAW is well known for its policy of creating hard feelings between employ-ees and management to the point of often fostering strikesCertainly noemployee works as well or enjoys his work when he hates the very people whopay his wages and this does not make for efficient operationAmong many, many examples of turmoil and strike which has occured [sic]in our area we can cite one right up the streetA number of years ago Weberwent through a very critical series of strikes when the UAW, along with anotherunion, tried to organize the plantThe UAW lost out but the employees neverknew whether or not they would have a job as they faced walkouts day in andday outThe animosity created at that time stillexists amongthe employeesatWebers, although itis notas bad now because some 600 employees, employedat that time, have lost their jobsThe Personnel Manager at Weber told mesome time ago theywere runningbetween 5 to 6 grievances per week whichobviously created trouble and disruption of production within the plant.Weberdropped from1,020 employeesin 1959 to 430 in 1960had beengiven to signat thetimeNeither Perez nor Wayne mentioned that they hadreceivedsucha document during the course of their testimony, which included not onlya recountingof their interview with Welch but a recitationof as indoctrination sessionduring whichWelch or Harmontreasurerof the Respondent, or bothspoke to themFinally, GeorgeRoberts, supervisor of data processingtestified that he had madea searchof the checkoff slips in the payroll departmentand found no such documentsigned byRobbinalthoughhe did finda deduction which Robbin had signed for the employees'recreation and welfareclubThe Respondent contends thatitwas this document whichRobbin apparentlyconfused with a checkoff authorization slipOn this state of therecord,I agree with the Respondent's contentionAccordingly, I do not find that Robbinwas given a checkoff authorizationslip by WelchNor do I regardas sufficient basis onwhich to makea finding theconclusionary testimony of Perez that Harmon "hinted" thatthe UAW wascommunistdominated and a corrupt union when Harmon addressed Perezand several other employees during the course of an indoctrination session prior to theiremployment15Excerpts from abulletinwhich the General Counsel contends was distributed tosupervisorson August 28 have been omitted since there is no showing that the documentwas deliveredto the employees or that the specific statements contained therein were madeto the employees by their supervisorsza The dues of theAssociation had originally been 25 cents per week butwere at atime prior to theevents material to these proceedings, reduced to 10, cents STAINLESS STEEL PRODUCTS, INCORPORATED247WHAT HAPPENED TO THE JOB SECURITY OF THOSE EMPLOYEESWHO LOST THEIR JOB [sic] AT WEBER? WHAT DID THEIR $5.00 PERMONTH DUES BUY THEM?Weber is gradually recovering but they are still far below our employmentnow when they had three times the number of employees we had in 1959.Your Employees Association fully understands your problems and are alwaysstanding up for your rights.They also understand the facts of life-that thecompany must prosper to provide employment and good wages. For this reasonthey do notpurposelystir up trouble needlessly.Lawson's latest propagandaalso clearly and purposely misrepresented the facts regarding the meeting at theNLRB office Monday.On September 4, 1964, the Respondent stated, in part, to its employees:I, and the other officers of the Company, are firmly opposed to having WalterReuther and his Detroit errand boys intervening between us and our employees.We can and will exercise our right to speak out against the U.A.W.However,the law forbids us to give any concreteassistanceto your Employees Associa-tion.YOU canaid your Association however, if you so choose.You canletyour elected officers know how you feel, and give them your aid and support.Whatever you decide, rest assured that it is up to you.We just want you toknow your rights.The U.A.W. is pulling out all the stops to pick up theroughly $36,000 a year they would get from your pocketbooks. Their strategyis to circulate the rumor that "everybody" is for the U.A.W. and that its a "shoo-in."Don't believe it.They gave the employees at the companies mentionedabove the same story, but they voted the UAW down on election day.On September 9, 1964, the Respondent, in an interoffice memorandum to its super-visors, told them, in part, as an example, of what they could say to the employees:We see no reason why the UAW should collect unnecessary money out of yourpockets and cause turmoil which would disrupt not only our production, but thevery fine, friendly feeling which has always prevailed between our employeesand management.On October 6, 1964, the Respondent's letter to its employees stated,inter alia:I have spent a great deal of time during the past several months studying thebackground of the UAW and talking to employees and employers who have hadsome experience with that union. I have learned some VERY interesting factsand I am sure it will be enlightening for our employees to become acquaintedwith some of the highlights of the methods used by this outside organization thatis trying so hard to get its hands in our employees [sic] pockets.Here is the story. It may take a bit of writing but I promise you that you willwind up a lot wiser about Walter Reuther's massive union that is trying to takeover the workers of America.Every statement I make about their activities in other plants will be well docu-mented by United States official reports and not hearsay or gossip. I will notdwell on Reuther's months of training in Russia except to say that the verymethods used by the UAW to get control of the employees of America, closelyresembles those used by subversive groups in their attempts to take over ourAmerica.Throughout the whole pattern of the UAW methods, you will find infiltrationby "planting" employees in companies under fire, subversion of members ofemployees [sic] organizations already existing in those companies, and wildfalse claims against the companies and employees who resist the takeover. Theyalso make use of the old trick frequently used by the Communists of doing some-thing underhanded, dishonest or unethical and then yelling at the top of theirlungs that the company or employees are doing it.This is the old trick of"double talk" in an attempt to put the other side on the defensive and cover upwhat the union itself is actually doing.Perhaps Walter Reuther's training in Russia prepared him for that method ofoperation, or maybe he hit upon the idea himself. If it worked for the commu-nists in taking over countries, why not try similar methods in getting control ofthe working people of the United States.Regardless of where or how he formed the plan, it is amazing how close hismethods of operation in taking over the workers.of America have come to themethods used by the communists in taking over' the peoples of, other nations.Just watch as the facts unfold. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor themoment,I will just touch on the infamous UAW-Kohler strike, oneof the longest and most costly in lives and dollars of any strike in the history ofAmerica. I know it is a sore spot as far as the UAW is concerned, as is thePerfect Circle strike and others, but I'll take them one at a time.Prior to April 5, 1954, there was probably no community in the entire UnitedStates that was more peaceful, quiet or lovely than the little village of Kohler,and its neighboring village of Sheboygan, on the banks of a beautiful river inWisconsin.This village was the result of a dream of an Austrian immigrant,John Kohler, who while building a successful business for himself, had seen toit that his employees were provided with homesin anatmosphere as fine as any-one could desire.As far back as 1933 an AFL union had tried unsuccessfully to get control ofKohler's employees.At that time, the employees formed their own KohlerWorkers Association and for nineteen years, satisfactorily handled the employees[sic] affairs.NOW WATCH THE FOLLOWING:Reuther, knowing that he had no chance of winningan electionat Kohler bythe usual methods, started his infiltration and subversive tactics and on April 17,1952 he was able to get the leaders of the Kohler Workers Association,in secretmeeting, to vote an affiliation with the Auto Workers.According to testimonyintroduced in a hearing before a United States Senate Committee, the vote takenby the leaders was removed from the minutes of themeetingin order to keepthe move unknown to the other employees.Ten days later, when they were ready, they called for a quick vote and beforemost of the employees knew what was going on, the UAW had taken over. Asa result of the election, the Kohler Company, abiding by the law, entered intonegotiation with the UAWItwas not until February of 1953, six months later, that an agreement wasreached which later turned out to be a hollow one, as the union reopened nego-Thenfollowed a series of meetings between the union and management with no per-manent results until finally on April 5, 1954, after 23 long months of misunder-standings, the Auto Workers started a strike which was to go on for years after-wards and was to cost many lives and untold loss of property.In another letter on October 9, 1964, the Respondent, in part, said:Regretably [sic] our present contract with the Employees Association endsas of midnight of this coming Sunday, October 11, 1964.Had it not been forthe agitators from the outside who have seen fit to come between the companyand our employees, a new contract would have been completed by now and asof Monday,- the 12th, we would have started on a new year of progress to theincreasingbenefit of our employees and the company alike.During the entire nineteen year history of the company, each yearhas seenincreasingbenefits to our employees as the company was able to provide them.We have_ every reason to believe that this trend could have beencontinued inthe new contract, but as you know we have been stopped from carrying on anynegotiations for the time being.On October 15, 1964, the Respondent,amongother things, told its employees that:It is very apparent, because of UAW's past reputation for strikes, that thisoutside organization is concerned over our employees [sic] fear of a strike shouldthe UAWget in.In this area they are very correct. I know of no subject thatisof greater' concern to our employees than the possibility of a strike, whichwould cause you to lose so much time and benefits, should one come to pass.I will not dwell on this subject further except to say thereis no union in theUnited States that has such a record for vicious strikes than [sic] the UAW.The organizer has said that Stainless cannot afford a strike and he is so right.He also knows our employees cannot afford one either.As of this date the employees of General Motors have already lost $133,168,-000.Reportedly the UAW is reimbursing them at the rate of $20 to $30 perweek.A far cry from their actual losses.Our company will, of course, do everything in our power to preventa strikeon the part of any union, and we would negotiate in good faith in every attemptto prevent one.However, the UAW strikes which are rampant throughout ourcountry indicate it could be very possible that the UAW would make suchunreasonable demands upon usthat we would be unabletomeet them. STAINLESS STEEL PRODUCTS, INCORPORATED249On October 21, 1964, the Respondentsentanother letter to its employees whichcontained the following statements:As a result of this method of operation, we haveNEVERin ourENTIREHISTORYhad the least hint of labor trouble until the Auto Workers decidedto invade our premises. We haveNEVERhad any violence whatsoever!WehaveNEVERhad obscene writing on our restroom walls!We haveNEVERhad threats of physical harm to our people!We haveNEVERhad threats oftires being cut on cars!We haveNEVERhad middle-of-the-night telephonecalls to worry our employees [sic] families.No, instead, we have always hada feeling offriendshipandgoodwillandhigh regardforeach other.A desireto get the job done and to keep on growing and building for the future [sic].Now, in the few short months since the Auto Workers have started theirattempt to take over, we find ourselves experiencing the same happenings whichwe have read so much about at other plants, thinking"itwillnever happenhere!"All of a sudden, the friendly feeling of trust and friendship had disappeared.A campaign of"hate"has been carried on against managementand betweenemployees.Three officers of the employees [sic] ownassociation have joinedthe outside group against their own people.*******In April of this year, before the present trouble started, your company shipped$717,698worth of parts with734employees.Last month it shipped$637,560in parts with911employees.This represents$80,138lessinshipments with147 moreemployees and welost $37,971for the month. (Stainless alone.)We know new employees do not produce as much while learning our work,but with147 more employees,our production certainly should notgo down.This loss will seriously delay our ability to equip the new buildingand expandour employment as planned.THISisNOTthe way to buildJOB SECURITY.THISisNOTthe way to provideMOREandMORE benefitsandwagesforallconcerned.I cannotbelieve that the majority of our employees want to seeour formerway of life go by the board. I know the majority have enjoyed the way everyoneworks together at Stainless.I cannothelp but feel that most ofour employeeshave nevergonealong with these outside agitators and I now feelthatmoreand more of our employeesare beginningto understand what had been goingon; have begun to see the danger that has come into our midst and will startdoing somethingabout it.IfYOUbelieve in the former "way of life" at Stainless and have faith in yourmanagementand your fellow employees in regards to the future, I ask you todo everythingYOUcan to preserve it.Please do not stand by and let it go bydefault.Help us all send those who would interfere with our way of doingthingsback to Detroit.We want you to know that we will always try to bringpeaceand quiet backto our company regardless of which uniongets in andwill ofcourse bargain ingood faith with any union that has the right to bargain with us.However, we have no way of knowing what demands mightbe made on uswhich we might not be able to meet or would not give up our rightsto meet,then we would have no choice but to let them call a strike.Just look at the Auto Workers' past and present record of strikes and youwill know what I mean.On October 23, 1964, a letter to all the employees read, in part, as follows:SUBJECT: JOB SECURITY-UAW VIOLENCE AND STRIKESThis outside professional union organizer who is attemptingto give us all abad time, is getting awfully defensive about thequestionof strikes and his AutoWorkers union's reputation in this regard; andwell he should be defensive!Withthe past unholy recordof his unionand the presently costly strikesgoing onright now, he should worry.He talks aboutJob Securityunder UAW and completelyignores the completeinsecurityof jobsunder their strike habits. 250DECISIONSOF NATIONALLABOR RELATIONS BOARDRemember, he said"NO STRIKE AT GENERAL MOTORS?"Rememberhe talked about their 67 MILLION DOLLAR STRIKE FUND? Have youheard him mention it lately?Has he told you the men and women at GM havealready lost over ONE HUNDRED NINETY-SIX MILLION DOLLARS($196,000,000.) THREE TIMES THEIR STRIKE FUND.NOW, will he guarantee our employees they will not be asked to replenishthat fund?OR, is Reuther keeping it for "future use?"EACH and EVERYa lossof $726.00 to date.any are losing theirautomobiles, furniture, household appliances, etc.The finance companies saythey haveNEVERhad so many repossessions in any one year.We hearReuther is reimbursing the employees at the rate of $20 to $30 PER WEEK.BIG DEAL!Lose $156.00 per week.Get 20 to 30 bucks back.Itwill takethem more than TWO years to make the losses back IF they do not have anotherstrike during that time.This Auto Worker organizer has often asked: "Why does not Stainless Steelwant the Auto Workers to represent their employees." "Are they afraid of us?"Well, he can be doggoned certain we are afraid of them and for good reason.We are enclosing with this letter, photostats of another group of pages fromthat same OFFICIAL GOVERNMENT REPORT. These pages cover just asmall part of the Report as it pertains to the Kohler and Perfect Circle strikes.The following reprint from Pages 379 and 380 of the Report should clearlyshow anyone just why weareafraid of the UAW.Of course your management would act in all good faith to try and avoid astrike and open-mindedly consider every proposal of whichever union repre-sents*you.But just take a look at the UAW's strike record, past and present.By good faith bargaining, we could not controlthem.They,contend we areunderpaying you folks; and yet we are paying an average of 21¢an hour moreto our first shift employees and 31cents an hourto our second shift employeesthan ourtoughest competitorright here in the Los Angeles area, the ArrowheadProducts Company. Even theirnextblanket increase next February, as called forin their contract, will still leave their wages well under ours.AND the Arrowhead employees are represented by a BIG UNION and wereon strike for a- WHOLE MONTH last February and still look what they endedup with.NO-STRIKES do not win for the employee!On October 30, 1964, a similar letter was addressedto all theemployees and stated,inter alia:SUBJECT: UAW BRAND OF JOB SECURITYLet's take a look at THREE different UAW brands of "Job Security" in theLos Angeles area.BRAND NO. 1:-STRIKES-OneYear Costs if our employees were involved.A. GM-VAN NUYS-September 25-October 28, 1964Average costto StainlessEmployees, if involved------------------------------ $690. 48 EachUAW dues for one year-----------------------------63.00TOTAL------------------------------------- $753.48Less: Strike fundbenefits-average--------------------------------------------100.00TOTAL COST------------------------------ $653.48 EachB.MICROTEC DIVISION:-Strike-November5-December12, 1962Average costto StainlessEmployees,, if involved------------------------------ $657. 60 EachUAW dues forone year-----------------------------66.00TOTAL COST------------------------------ $723.60 EachWhat For?to get 3 weeks vacation after 15 years. Stainless employeesalready get 3 weeks after 11 years. STAINLESS STEEL PRODUCTS, IN CORPORATED251C. BENDIX ELECTRONIC CENTER:-Strike-September23-October 1,1962Average cost to StainlessEmployees,if involved______________________________ $153.44 EachUAW dues forone year_____________________________60.00TOTAL COST______________________________ $213.44 EachWhat For?Overonejob classification.D. UTILITY TRAILER:-Strike-January 7-February 14, 1963Average cost toStainlessEmployees,if involved______________________________ $811.04 EachUAW dues forone year_____________________________66.00TOTAL COST______________________________ $877.04 EachWhat For?Employees refused new contract.Finally settled for 6¢.Itwill take them7 yearsto make up thelost pay,AND they could have haditwithout the strike.E. GENERAL MOTORS:-Strike-November 11-November 18, .1963(Last Year)Average cost to StainlessEmployees,if involved______________________________ $131.52 EachUAW dues for one year____________________________63.00TOTAL COST______________________________ $194.52 EachWhat For?Work Standards-No Money!F. BENDIX PACIFIC:-UAWvotedto strike if negotiations are not settledby next Thursday,November5, 1964.G. FORD MOTOR COMPANY-UAWto STRIKE AGAIN if ALL localsnot settledby November8, 1964.CAN OUR EMPLOYEESREALLYAFFORD THE LUXURY OF UAW'sBRAND OF "JOB SECURITY" ??????On orabout November2, 1964,17 the Respondent sent all its employees a docu-ment entitled"The important Facts you should all consider in deciding how to voteThursday."Among other matters,the following statements appeared in thiscommunication:"We would like you toremember that regardless of statementsmade by Law-son [theUAW representative],EVERYprovisionof the new contract will haveto becompletely negotiated."STRIKES!THAT IS A DIRTY WORD in Lawson's book butit isPROBABLY THEMOST IMPORTANT FACTOR OF ALL IN YOUR DECIDING WHETHEROR NOT YOU WANT TO CAST YOUR LOT WITH THE UAW.. THEREIS NO ONE FACTOR THAT CAN EFFECT [sic] YOUR FUTURE MORETHAN THAT. IN OUR OPINION, THE UNITED AUTO WORKERSUNION HAS ONE OF THE WORST RECORDS OF STRIKES, LOST TIME,VIOLENCE AND DOWN RIGHT[sic] VICIOUSNESS OF ANY UNION INTHE ENTIRE UNITED STATES.This ALL stems from WalterReuther'sphilosophy of CONTROL, HIGHand MIGHTY DISREGARD for thepeople of ourcountry.He thinks he ison his wayto completecontrol of all the workingclass of America and HE ISNOT GOING TO LET ANYTHING GET IN HIS WAY.The G.M. Strike isa GOOD EXAMPLE. AFTER ALL matters of WAGESand BENEFITS for the EMPLOYEEShad been settled, he stillREFUSEDTO SETTLE, thereby costing the verypeople who support him by their dues,MILLIONS AND MILLIONS OF DOLLARS.17This document bore no date but it is clear from its context that it was distributed afew days before the election. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDIFheHADpaid theEMPLOYEES ALL OF THEstrike fund (THE MONEYTHEY HAD PUT IN), the fund would have been WIPED OUT and OVER70 MILLION IN THE HOLE. EVEN THEN THE EMPLOYEES WOULDHAVE BEEN OUT OVER HALF OF WHAT THEY LOST.SO FAR WE HAVEN'T HEARD OF ANYTHING OVER ABOUT 35MILLION BEING PAID. IS HE SAVING THE BALANCE? WHAT FOR?IT IS THE EMPLOYEES[sic] MONEY. WHY CAN'T THEY HAVE IT?LAWSON BRAGGED ABOUT THE 67 MILLION, YOU KNOW!WHATHAVE EMPLOYEES-'GAINEDINTHISAREA BYUAWSTRIKES?SOMEhave gained,what you folks ALREADY HAD,as pointedout in our last letter.OTHERShaven'tEVEN GAINED THAT MUCH.BENDIX has voted toSTRIKE IFthey do not get a contract.HOW MUCHIS LEFT IN THE UAW STRIKE- FUND?WHOwill- take care of them?HOW LONGwilltheybe out THIS TIME?ITHAT CERTAINLY ISNO WAYTOEARN A LIVINGANDSAVEANYTHING.-CONTRAST THAT METHODWITH THEUNBROKENRECORD OFINDUSTRIAL PEACE ATSTAINLESSANDDETERMINE WHICHWAYOF LIFE YOU WANT TO LIVE.The trouble and turmoil we have been experiencing the past few months sinceLawson and his cohorts brought-down upon us,,the kiss of his "sickness" asPresident Harley Rubish called it, has so clearly shown us all whatCANandDOEShappen whenOUTSIDEpeople whoTHINK ONLY OF THEMSELVESTRY TO GET CONTROL OFYOUR POCKETBOOKS.BY LAW,we will have to negotiate in good faith with them or any otherunion thatgets in.Wewillof course negotiate in good faith and do -everythingin ourpower to avoid a strike, butNO UNIONcanFORCEus to sign a contractthat will endanger the FUTURE of our company or of our employees.WEWILL NOTsign any contract that will prevent us from competing successfullywith those who are trying to take business away from us.WE WILL NOTsign acontract that will take away our ability to manage the company in a proper andsuccessful way.THAT IS NOT A THREAT. IT IS A FORTHRIGHT AND TRUE STATE-MENT! WE HAVE BUILT THIS BUSINESS FROM ABSOLUTE SCRATCH!WE WILL CONTINUE TO BUILD IT INTO A GREATER COMPANY WITHMORE AND MORE OPPORTUNITIES FOR OUR EMPLOYEES ANDOURSELVES'WE WOULD ALWAYS DO OUR BEST TO PREVENT A STRIKE.WEWANT TO GIVE YOU EVERY ASSURANCE OF THAT, BUT WE WOULDNOT HAVE ANY CONTROL OVER WHAT LAWSON [the UAW representa-tive] AND HIS OUTFIT MIGHT DO!YOUR association has done a fine job for you in the past. As a result of theirefforts you HAVE one of the best fringe benefit packages in the area.Can UAW matchyoursick leave?Can UAW matchyourvacation plan?Do UAW contracts haveas manyholidays9Can UAW matchyourinsurance plan in a majority of their contractsinstead[sic] just the few they talk about so much?Can UAW equalyour15¢ 2nd shift bonus?You know your Association has negotiated a much higher average wage ratethanour toughest competitor.YOUR ASSOCIATION HAS DEVELOPED A CLOSER CONTACT WITHMANAGEMENT TO THE BENEFIT OF EMPLOYEES.Isn't it better for ALL stewards to meet once every month directly with theCompany's officers, and cooperatively and sincerely work out our problems, thanto have a "Committee" meet with a personnel representative and accumulategrievancesby the hundreds.On March 9, 1965, the Respondent, in a letter to all employees, made the followingstatements:Now a full scale hearing has been set for April 13. It will take some time fora decision to be handed down from that hearing. Since we cannot have ouremployees working for rates that are not up to those being paid onan averagein the area, your Association and a lot of you folks have askedus to do some-thing about a rateincrease.We havegiventhismatter a great dealof thought STAINLESS STEEL PRODUCTS, INCORPORATED253and aftermaking a preliminary survey of raises that have beengivenin the arealately,we have decided to raise all hourly wages on a scale from 4¢ to 7¢ perhour, effective Monday, March 15, 1965.This raise will not in any way affect the right of your Negotiating Committeeto negotiateanyandall phasesof your new contract :... - It merely gives you aninterim raiseuntil such negotiations can be carried,on and completed.mation center" in an aisle adjoining one of the departments, which was manned duringthe lunch hour by various management officials who answered questions and presentedwritten material in support of the Respondent's position favoring the Association andopposing the UAW. On one of these occasions, when Personnel Director Buekerwas present, employee Norman Costa asked him about a rumor that had been circulat-ing inthe plant to the effect that, if the employees voted for the UAW, the contractbetween the Respondent and the Association would be thrown out completely andeverything would have to be negotiated from'the beginning; but that, if the Associationwon the election, the Respondent would honor the existing contract and negotiatefrom that point forward.According to Costa, Bueker answered that if the UAWgot in the Respondent would definitely have to start from "scratch" but if the Associa-tion remained they could continue on from what they had at that time.186.The discharge of Robert CarranoRobert Carrano, a welder, worked for the Respondent on two occasions.He wasfirst employed in June 1959 and left his job in February 1960.He was reemployed onSeptember 12, 1962, and, as noted hereafter, was terminated on June 26, 1964.Within 30 days after he began work in 1962, he was given the top salary in his classifi-cation of $3.02 an hour and at the time he was terminated on June 26, 1964, he wasearning $3.19 per hour.Carrano was an active supporter of, and organizer for, theUAW and wore a UAW button beginning at the time that union began its organizingcampaign at the Respondent's plant in April or May, 1964.He passed out UAWauthorization cards before and after work outside the plant and also talked toemployees about the UAW while he was at work.In October 1963, Carrano was transferred from department 25 to department 20because he had engaged in excessive conversation while at work.On May 18, 1964,he was transferred to department 28 under Foreman Edward Haggberg.HenryNewton, welding supervisor, who recommended that Carrano be transferred to depart-ment 28, testified that at the time the transfer occurred he spoke to Haggberg aboutCarrano and reminded Haggberg "that he would have to keep an eye on him becauseof certain activities."On or about June 23 Ronald Andrews, assistant foreman in department 22, orderedabout the UAW and saw him place a UAW authorization card under a shop towel atthe employees'work station.Andrews testified that "within minutes" after the inci-28to Bueker,he told Costa that the employees would continue to receive thesame benefits under the contract even if it expired and negotiations would have to becarried on the same way whether the UAW or the Association won the election.Headmitted,however,that he also told Costa that the new contract would have to benegotiated from "scratch"By way of explanation he testified,as follows,regarding hisuse of the term "scratch": ". . .that you start negotiating everything in the contract,start writing a new contract.Certainly any union that takes over or wins an electiondoesn't start at the very beginning.They normally start where you are at and attemptto improve the contract."The implication that if the UAW won the election a newcontract would have to be negotiated from the very beginning is in accord with what theRespondent told the employees in a letter it sent them during the week of November 2when Harmon wrote that."EVERYprovision of the new contract will have to becom-pletely negotiated."Costa testified that Bueker's statement to him was repeated in thepresence of employees Gary Sharp and John Fulton.Although Fulton was called as awitness by the Respondent and testified as to other matters, he did not deny Costa's testi-mony as to his presence or the statements attributed to Bueker by Costa. In view ofBueker's admission that he told Costa that a new contract would have to be negotiatedfrom "scratch,"the confused and contradictory character of his explanation of the term,the statement contained in Harmon's letter to the employees, and the fact that Fultondid not deny Costa's testimony,I find that the conversation occurred in the manner relatedby Costa, as set forth above. 254DECISIONS OF NATIONAL, LABOR RELATIONS BOARDdent occurred,he reported it to his foreman,Gerald Morton.Morton spoke toWelch and asked him to inform Personnel Manager Bueker that Carrano had beenseen handing out a unionauthorization card during working hours.19Also on June 23, WeldingSupervisorNewton, who had made a similar report toForeman Haggbergon June19, told.Haggberg that he had seen Carrano out of hisdepartment.Haggberg spoke to Carranoand told him he was not to leave his workstationand that thereafter when he finished the work he was doing, he was to reportto Haggberg who would bringadditionalwork to him. On the same date, after he hadspoken to Carrano, Haggberg wrote a memorandum to the personnel departmententitled "Notice of Verbal Warning," in which he set forth the instructions which hehad orally delivered to Carrano.On June 25a meetingwas held in the office of Frank C. Harmon, treasurer of theRespondent In addition to Harmon, Bueker, Morton, and Andrews were present andHaggberg arrived' after the meeting had begun.Andrews related that Carranohad talked to employee's in Andrews' department about the UAW and had given anew employee a UAW authorization card which Carrano had concealed by placingunder a rag when he saw Andrews approaching.Harmon asked Haggberg if he hadhad any trouble with Carrano.Haggberg replied that a few days before he hadwarned'Carrano aboutsolicitingand being out of his department during workinghours.After some furtherdiscussionwith respect to Carrano's union activities, Hagg-berg announced that he had decided, to discharge Carrano and Harmon approved.20The followingmorning,June 26, Foreman Gutman told employee Carl Smith thatCarrano was getting fired because someone had seen him passing out union authoriza-tion cards.Shortly thereafter Haggberg informed Carrano that he was discharged.The clearanceslip givenCarrano at the time of his discharge, signed by Haggbergand Bueker, set forth the reason forhis terminationas followsRegardless of repeated warnings, both verbally and in writing, by your formersupervisors and, regardlessof a verbalwarning on my part as late as last week,you have still persistedin leavingyour work station.You have carried on con-versations with other employees during working hours thereby disturbing theirproductionas wellas your own.B.Concluding findings1.Aid and assistance to the AssociationThe evidence in this" case shows that the Respondent engaged in a vigorous cam-paign designed to assist the Association and to defeat the UAW in the forthcomingelection.The campaign was spearheaded by the literature distributed to the employ-ees; it was implemented by permitting union activities on behalf of the Association oncompany time while, prohibiting such activities on behalf of the UAW; and it wasreinforced by the discharge of Robert Carrano and the warnings to Carl Smith, JoeVargas, and Al Martin that they would be terminated if they engaged in activities onbehalf of the UAW on plant premises.The Respondent admits that the no-solicitation rule promulgated on June 10 wasnot rigidly enforced, and indeed, in a plant employing between 800 and 900 persons,21itwould be` surprising if some violations of the rule had not occurred. But the pre-ponderance of the evidence in this record shows that union activities carried on duringworking time on behalf of the Association were in general condoned while those con-10 Bueker's recollectionwas that he had been told by Morton of Carrano's union activ-ities 5 or 6days before Carrano was discharged and that Haggberg delivered the writtenreprimand,regarding,Carrano to Bucker a day or two later It is not altogether clearfrom the record whether Andrews' observation of the incident involving the UAWauthorization card occurred on June 23, at the same time he oveilieard Cariano talkingabout the UAW, or shortly before that date. I believe that a reas'onaile construction ofthe testimony would indicate that both incident, occurred at the s.uue time on June 23.Whether the two incidents be,regarded as the same or as different transactions is im-material, however, since either alone or together they establish the fact that, on June 23or shortly before, the Respondent had knowledge of the fact that Carrano was engagedin union activities.,20Haggberg denied that he knew ofCarrano'sunion activities before Carrano wasterminatedFor the.reasons setforth in the, concluding findings hereafter, I do notcredit hisdenial.21The employment figures variedfroma low of 842 in July to 952 in October STAINLESS STEEL PRODUCTS, INCORPORATED255ducted on behalf of the UAW were not.22 Thus, the.evidence shows that on August 24,Allbright, an Association steward, spent a half hour during working time handingout Association buttons to the 8 or 10 employees working on the night shift in thepresence of Acting Foreman Lawrence Carpenter;, that 3 days later, shortly beforethe end of the work shift, Acting Foreman'Carpenter joined employee Michael Lewisand two other employees who were discussing the UAW button which Lewis waswearing and offered to bet Lewis $100 that the UAW would not win the election, thatduring the month of August, employee Herman Wood was ordered back to his workstation by Assistant Foreman Gross while Ron Jenne, a steward for the Association,remained in the department talking to some of the employees about the Respondent'sinsurance plan; that on September 3 William Lucas, president of the Association, inthe presence of both the foreman and assistant foreman of the department, spent 40minutes during working time in a department other than his own speaking to anemployee who was an adherent of the UAW about the contracts of the UAW and theAssociation; that on the same day, during working hours, Earl Fluegel, a steward anda member of the publicity committee of the Association, spent 15 minutes in depart-ment 24 talking to Ed Orr, also a member of the publicity committee of the Associa-tion, in the presence of Foreman Charlie Styes; and that on November 5, the day ofthe Board election, the cardboard image of a man approximately 11/2 or 2 feet talland to which had been attached a UAW button remaining hanging throughout the dayin clear view of Supervisors Horoska, Jordan, Chandler, and Weiser.In contrast with these activities permitted by the Respondent to be carried on in theplant during woikmg hours by adherents of the Association, Robert Carrano wasdischarged on June 26 after he had been observed by a supervisor during workinghours engaging in solicitation on behalf of the UAW and handing an employee aUAW authorization card; in addition, on July 19 employee Carl-Smith was warnedby Foreman Judd Shafer that talking about the UAW would-be grounds for termina-tion; in August employee Joe Vargas was told by Assistant Foreman Roy ChristiansenthatVargas could be terminated for organizing on company premises; and onOctober 23 Foreman Stanley West told employee Al Martin that he would be dis-charged if he distributed literature or talked about the UAW on company premiseswhether on his own time or working time. On the basis of the foregoing facts andon the record as a whole, I find that the Respondent enforced the no-solicitation ruleof June 10 in an unequal manner which permitted activities during working hours byadherents of the Association and prohibited such activities by supporters of theUAW.23211 have considered in this connection, 'together with other,evidence in the record, thetestimony of Davis, Schwartz, and Fluegel, each an adherent of the Association, whotestified as to reprimands received for having engaged in-Association activities on workingtime.With respect to Davis and Fluegel, for reasons previously,set forth, I can place noreliance on their testimonySchwartz,a vigorous and outspoken advocate for the Asso=ciation, testified that she had been reprimanded for"talking about'the Association, butthe evidence fails to disclose when or where'thi's occurred,the surrounding.circumstancesor the nature of the reprimandI have also considered in this connection.the testimony'ofAssistant Foreman Harrell,who testified that he had'not reprimanded Ron Jenne whenhe passed out UAW buttons to employees during work on two-or three occasions but thatHarrell had terminated an employee named Perry who was bitterly opposed to the UAWand spoke about the Association continuously, and that the reason for the difference intreatment was that Jenne's activities took' only 'a couple of seconds, did not interferewith his work,and he was a good employee while Perry's activities interfered with hisjob.It is apparent from Harrell's testimony, howevei, that the reasons for Perry'stermination were lackof ability,inattention,and not following instructions..23 I do not regard the distribution of literature by the Respondent's supervisors duringworking hours as an impermissible form of conduct since there is no showing in thisrecord that the employees or the UAW on theni behalf requested the Respondent to makean exception to the no-solicitation rule or that such rule diminished the ability of the UAWto carryitsmessageto the employeesN.L R B. v. United Steelworkers of America. CIO(Nutone Inc.),357 U.S. 357.There is evidence in the record which would warrant theinference that the Respondent was motivated by antiunion,considerations in proinulga-t-ing the no-solicitation rule of June 10 and that the rule was thereforeinvalid.. However,the complaint alleges only that the enforcement of the rule was unlawful and the 1 alidityof the rule itself was never-clearly placed in issue by the General Counsel during thecourse of the hearingThat issue was thus not fully litigated and 'l therefore refrainfrom making any finding in that regard. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom the beginning of the UAW campaign, the Respondent began to distribute toits employees literature designed to influence them in supporting the Association andrejecting the UAW. The Respondent contends that all of the literature so distributedto its employees was privileged within the meaning of Section 8(c) of the Act becausenone of the statements which appear in the documents constitute, in and of them-selves, threats or promises of benefits.This construction of the sanctions imposed bySection 8(a) (1) of the Act has long since been repudiated.Verbal utterances cannotbe starved of their meaning and stripped of their reasonably calculated effect by beingplaced in isolation.They are, like other utterances and conduct to which they relate,meaningful only in the context from which they arise.That they state no threat whensingly viewed does not mean that they are devoid of menace when consideredtogether.The Respondent has here woven a distinctive pattern of conduct. It cannotnow ask that it be ignored and that the observer's field of view be limitedto the sepa-rate stands of which it is composed.In this case, the Respondent argues in effect that it did nothing more than state itspreference for the Association and its opposition to the UAW.But the literaturedistributed to its employees conveyed a more threatening message.The basic themestated and restated by the Respondent in -its communications to the employees wasthat their choice of'the Association would assure them of better wages and benefitsbut that their selection-of the UAW would lead to strikes, loss of wages, and possibleloss of jobs.Thus, in its memorandum of August 26 the Respondent stated thatbetter wages and benefits could only be achieved through peace and harmony whichthe Association could provide, but that the UAW fosters strikes and that 600 employ-ees ina plant nearby had lost their jobs because of that union.This theme was restated again and, again in the literature which followed.OnOctober 6 the Respondent told its employees that, at the Kohler Company, the UAW"started a strike which was to go on for years afterwards and was to cost many livesand untold loss of property." In Harmon's letter to the employees of October 15, theRespondent declared, "There is no union in the United States that has such a recordfor vicious strikes than [sic] the UAW"; that neither the Respondent nor the employ-ees could afford a strike; that the employees of General Motors had already lost$133,168,000 as a result of the UAW strike; that "The UAW strikes which arerampant throughout our country indicate it could be very possible that the UAWwould make such unreasonable demands upon us that we would be unable to meetthem."On October 9 the Respondent, in a letter to the employees, told them that its con-tract with the Association was expiring in 3 days and that, because of the UAW, theywere being deprived of increased benefits which they otherwise would have receivedthrough a new agreement with the Association.The same assertion of uncertaintyas to UAW demands which the Respondent "might not" or "would not" meet andwould lead to a strike, which had been stated in the letter of October 15, was repeatedin the letter of October,21 where, after stating that the UAW had carried on a cam-paign of hate and was responsible for a loss of production which imperiled the jobsof the employees and their "way of life," went on to say that the Respondent wouldtry to restore peace and quiet and would bargain in good faith but, in the words ofHarmon, the Respondent would "have no way,of knowing what demands might bemade onus which we, might not be able to meet or would not give up our, rights tomeet, then we would have no choice but to let them call a strike."A few days later, in its letter to the employees of October 23, the Respondentdeclared that the employees at General Motors had lost $196 million,24 which wasthree times the amount of the UAW strike fund; that on the average each employeewas losing $156 per week and was being paid $20 to $30 per week by the UAW strikefund; that many of the employees were "losing their automobiles, furniture, householdappliances etc."; and that, while the Respondent would*try to avoid a strike, it "couldnot" control the UAW by good-faith bargaining.And finally, a few days before the election, the Respondent declared that the UAW"has one of the worst records, of strikes, lost time, violence and down right [sic]viciousness of any union in the entire United States"; that the UAW had refused tosettle the strike at General Motors with the result that the employees "lost millionsand millions of dollars"; that the Respondent would negotiate in good faith and doeverything in its power to avoid a strike but that no union could force it to sign acontract that would endanger the future of the company or of the employees; thatthe Respondent would,not signany contract that would prevent it from competingsuccessfully with those who were trying to take business away from it; that it woulds* The Respondent had declared this figure to be $133 million in its letter to the em-ployees onOctober 15. STAINLESS STEEL PRODUCTS, INCORPORATED257not sign a contract that would take away its ability to manage the company "in aproper and successful way"; and that the Respondent would always do its best to pre-vent a strike but it would not have any control over what the UAW might do.The possibility of a strike by the UAW if the employees selected it as their bargain-ing representative, adverted to in the prior communications of the Respondent, wasstated as an inevitable fact in its letter of October 23 in which it told its employeesthat it could not control the UAW by good-faith bargaining.And this message wasreinforced in the letter which the Respondent sent to its employees a few dayspreceding the election in which it told them that the Respondent would do its best toprevent a strike but it would not have any control over what the UAW might do andthat the Respondent would not sign a contract which would endanger the future ofthe company, or prevent it from competing successfully, or take away its ability tomanage the company "in a proper and successful way."Having been told on Octo-ber 23 that the Respondent could not control the UAW by good-faith bargaining, noemployee reading this later document would reasonably conclude that that union,portrayed by the Respondent as vicious and irresponsible, could succeed in inducingthe Respondent to enter into a collective-bargaining agreement.The result, as theRespondent pointed out in this and its preceding communications to the employees,would be a strike with its consequent loss of wages and possible loss of jobs.The foregoing statements made by the Respondent to its employees cannot reason-ably be construed as appeals to reason or even as expressions of opinion, but can onlybe regarded as declarations contrived to warn the employees that, if they chose theUAW as their bargaining representative, that union would make demands which theRespondent would be compelled to resist and that strikes, loss of wages, and possibleloss of jobs would result, but that if they chose the Association they would virtuallybe assured of increased wages and improved working conditions. Such declarationsof preference for the Association, stated in a context of threatened economic loss inthe event the employees voted for the UAW, together with enforcement prior to theelection of the no-solicitation rule of June 10 in a manner favorable to the Associationand restrictive of activities on behalf of the UAW; Personnel Manager Bueker's state-ment to employee Norman Costa a few.days before the election that if the UAWwon, a new contract would have to be negotiated from "scratch" but that if the Associ-ation won, the Respondent would honor the existing contract and negotiate from thatpoint forward; the discharge of Robert Carrano and the threatened discharge of CarlSmith, Joe Vargas, and Lawrence Martin for engaging in activities on behalf of theUAW; continuing to check off dues for the Association after its contract with theRespondent had expired; giving newly hired employees copies of the Associationcontract after it had expired as representing the Respondent's policy regarding senior-ity, layoff, vacation pay, and sick leave; and attributing credit to the Association onMarch 9 for the wage increases 25 granted by the Respondent constituted aid andassistance to, and support of, the Association and interference with the employees'rights guaranteed in Section 7, thereby violating Section 8(a) (2) and (1) of the Act.2.Threats to discharge UAW adherentsThe warnings delivered by Foreman Shafer to employee Carl Smith, on July 19,that talking about the UAW would be grounds for discharge; by Foreman Christiansento employee Joe Vargas, in August, that Vargas could be terminated for organizingon behalf of the UAW in the plant; and by Foreman West to employee Al Martin, onOctober 23, that Martin would be discharged if he distributed literature or talkedabout the UAW on company premises, went beyond the prohibitions of the no-solicitation rule of June 10 and constituted acts of interference, restraint, and coercionin violation of Section 8(a) (1) of the Act.3. Interrogation as to union membershipUse of an employment form requiring an individual to reveal his union affiliationisnot, in and of itself, a violation of the Act.Where, however, as here, its use iscoincident with interrogation by an employer as to union attitudes and membershipon the part of applicants for employment and exists in a setting where the employeris engaged in unlawful acts of assistance and support for one labor organization inz I do not agree with the contention advanced by the General Counsel that attributingcredit to the Association for the wage increases of March 9, 1965, followinga meetingbetween the Respondent and the Assoclation'shdrtly before constituted bargainingin viola-tion of the doctrine enunciated by the Board inMidwest Pipinq d Supply'Co., Inc,63NLRB 1060, or that the evidence shows that the parties engaged in bargaining during thatmeeting. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposition to another, utilization of such a form, absent a showing of justification forits use, is unlawful.No evidence was offered to ]ust.fy use of the form in these pro-ceedings.The fact that the question with respect to union membership was deletedfrom the form in the latter part of September "does not render such conduct moot, asfindings of violations and remedies therefor serve a preventive as well as a remedialpurpose." 26Accordingly, I find that the Respondent's use of the employment formprior to the time the question regarding union affiliation was removed, and its interro-gation, through Welch, of applicants for employment as to their union attitudes andmembership violated Section 8(a) (1) of the Act.4.The discharge of Robert CarranoIn its brief, the Respondent contends that, contrary to the assertions advanced bythe General Counsel, Carrano's union activities had no bearing upon his discharge.It is apparently the Respondent's position that, although Assistant Foreman Andrews,Foreman Morton, and Personnel Manager Bueker had knowledge of Carrano's unionactivities prior to the time he was discharged, such knowledge was not-communicatedto Haggberg until after Carrano had been terminated and that Haggberg alone madethe decision which resulted in Carrano's severance from employment.No explanation was offered as to why, if the decision to terminate rested solelywith Haggberg, a meeting was held in the office of Frank C. Harmon, the Respond-ent's treasurer, at which Personnel Manager Bueker, Foreman Morton, AssistantForeman Andrews, and Foreman Haggberg were present, a procedure which Hagg-berg and Morton both testified, and the Respondent in its brief admits, was unusual.Morton testified that he reported Carrano's union activities to the personnel depart-ment because it was against company rules to pass out union cards on working timeand that he wanted "someone to do something" about Carrano's conduct in roam-ing about and bothering his employees.Morton further testified that the supervisorin the department is responsible for deciding whether to terminate an employee andthat this procedure was followed in Carrano's case.He did not explain, however,why, if that were true, he did not in the first instance notify Haggberg, rather thanBueker, of Carrano's union activities.Haggberg testified that he could not recall any discussion of Carrano's union activi-ties during the time he was in Harmon's office and that he learned of such activitiesonly after Carrano had been discharged.Morton testified that after he had heardfrom Andrews regarding Carrano's union activities he had not discussed the matterwith Haggberg but had reported the matter to Welch.He further testified that dur-mg the time Haggberg was present at the meeting in Harmon's office, Carrano'sunion activity was not discussed and nothmg was said by Haggberg about the UAW.24Clark Printing Company, Inc.,146 NLRB 121, 123.Wayside Press, Inc [and Way-side PressEmployees Ind. Union, Inc ] v. N.L.R B,206 F: 2d 862 (C A. 9), cited by theRespondent, andN.L R.B. v. Sebastopol Apple Growers Union,269 F. 2d 705 (C.4. 9), aredistinguishable on their facts.In theWaysidecase, the application was not attendedby any unfair labor practices.The peculiar facts in theSebastopolcase revealed thatthe application adopted by the employer was one which was generally used throughoutthe industry, and, following its use, the employer had recognized and bargained with thesole unioninvolved.The Respondent here offered no explanation for including the ques-tion regardingunionaffiliation in the application.Although Bueker and Welch bothtestified that, prior to the time the question was deleted, Bueker had instructed his sub-ordinates that it was not necessary for applicants to answer it and that if they failed todo so no inquiry was made as to whether or not they were affiliated with a union, theevidence shows that the applicants themselves were not informed that there was no suchrequirement and there was nothing on the employment form itself to so indicate.TheRespondent produced evidence from its personnel records showing that between August 21and September 16 it had employedseven personswhose application forms showed thatthey weremembers ofa union.Welch testified that the Respondent was engaged in"quite a build-up" of its work force during the period of the UAW campaign and theevidenceshows'that, approximately a week after the election, the Respondent, announceda reduction of the shop and office employees.The figure of seven union members em-ployed during the periodin questionthus has littlemeaning,absent a showing of theproportion it represents with respect to the total number of persons hired; the kind ofjobs for which they were hired ; the qualifications required for such jobs ; and the numberof other applicants, if any, whowere qualified and availablefor such jobs and whether ornot they wereunion members. STAINLESS STEEL PRODUCTS, INCORPORATED259However, in an affidavit which he had signed before a Board agent on August 10,1964,Morton had stated that Carrano's union activity was brought up while Hagg-berg was present. In addition, Andrews admitted that he believed that the UAWwas discussed after Haggberg arrived at the meeting and Bueker admitted that hehad heard at the meeting that Carrano had been seen passing out union cards oncompany time.On the basis of the foregoing evidence and my impression of Hagg-berg's testimony, which I found unconvincing as to the extent of his participationin the meeting in Harmon's office and the time that he first learned of Carrano'sunion activities, I find that Haggberg did have knowledge of such activities prior tothe time the decision to discharge Carrano was made.The question remains, however, whether Haggberg's knowledge that Carrano hadengaged in activities on behalf of the UAW was a factor which entered into thedecision to terminate his employment.The Respondent contends that Haggbergalone made the decision to discharge Carrano and Haggberg testified that he arrivedat that decision solely because of Carrano's "roaming habits, staying away from hiswork area, disturbing others, and not doing a day's work on his own." This is essen-tially the same reason stated on the clearance slip which was signed by Haggbergand Bueker and given Carrano at the time he was discharged.2,Assistant Foreman Andrews admitted that on June 23 he told a fellow supervisor,Marty Gutman, assistant foreman in department 20, that he thought that Carranowas going to be discharged because earlier in the day he not only had been disturb-ing employees in Andrews' department but had been soliciting union membershipduring working hours. In addition, employee Carl Smith testified without denialthat on the morning of June 26, shortly before Carrano was notified of his discharge,Gutman, who was Smith's immediate supervisor, told Smith that Carrano was beingterminated because someone had seen him handing out union authorization cards.Moreover, on January 18, 1965, in a letter to the attorney for the Association, Treas-urer Harmon stated that Carrano's "chief contribution, during the month in whichthe company was losing $39,000 was to roam through the plant conducting UAWactivities on company time."Based on the foregoing facts, plus evidence that Carrano was a good welder,asWelding Supervisor Newton and Foreman Haggberg both testified; that hewas not disciplined in any way until the date of his discharge; that he was transferredfrom department 25 to department 28, under Foreman Haggberg, on May 18, afterhe began to wear a UAW button and became active on behalf of the UAW as a plantorganizer; that at the time he was transferred to department 28, Newton admittedlyspoke to Haggberg about Carrano and told him "that he would have to keep an eyeon him because of certain activities"; 28 that Haggberg's action in reducing to writ-a7At the opening of the hearing, the Respondent contended that Carrano was dis-charged for the following reasons: (1) leaving his department and talking to other em-ployees in other departments; (2) poor attendance record; (3) bad safety record; (4)absence withoutcallingin ; (5) parking in the executive parking lot contrary to theRespondent's rules;(6) giving false testimony in a workman's compensation proceeding;(7) unsatisfactory work performance; and (8) disturbing other employeesThe minutes ofa meeting held on July 3d as the result of a grievance filed by Carrano protesting his dis-charge, which was attended by the Respondent's president, Personnel Manager Bucker,and Foreman Haggberg, in addition to representatives of the Association and Carrano,state that Carrano's "discharge was not due to his safety record, attendance or tardiness,nor was his performance as a welder questioned."And in the final ruling on the grievancewhich was made by the Respondent's president on August 3, it was stated that Carranowas discharged "for excessive visiting with other employees and being out of his depart-ment without authorization."The record thus fails to support the foregoing contentionof the Respondent as to theresasonsCarrano was terminated.Even if that were nottrue, however, the conclusion reached hereafter as to the validity of Carrano's dischargewouldremainunchanged since the evidence shows that the Respondent was not moved toact against Carrano on the basis of' any of those reasons, including its awareness inOctober 1963 that he had engaged in excessive conversation while at work, until such timeas it learnedthat he had engaged in union activities28 I have considered in this connection the possibility that Newton's statement may havereferred to the fact that Carrano had earlier been transferred for excessive talking atwork rather than to his union activities. If he had intended to convey the former mean-ing, one would think that he merely would have stated that Haggberg should keep an eyeon Carrano because he had been talking too much on the job instead of using the ambiguousphrase "certain activities" which carries with it an implicit reference to union action,particularly so since the UAW campaign and Carrano's activities on its behalf had at-221-87"6-vol.157-18 260DECISIONSOF NATIONALLABOR RELATIONS BOARDing a verbal warning he had already delivered to Carrano departed from the Respond-ent's usual procedure; 29 that Morton's action in reporting what he had learned fromAndrews to Bueker, rather than to Haggberg, and the meeting in Harmon's officewhich was attended by Harmon, Bueker, Andrews, Morton, and Haggberg also con-stituted departures from the Respondent's customary procedures convince me, andI find, that Carrano was discharged not for the reasons asserted by the Respondent,but because of his activities on behalf of the UAW and that by so discharging Car-rano the Respondent violated Section 8(a)(3) and (1) of the Act.305.Additional allegationsand contentionsThe record shows that elections for stewards of the Association was held duringworking hours with the knowledge and assent of the Respondent on four occasions.The General Counsel contends that by permitting such Association activities on com-pany time, while discriminatorily enforcing the no-solicitation rule of June 10against adherents of the UAW, the Respondent rendered unlawful aidand assistanceto the Association. I cannot agree with this position.Beyond the fact that in eachinstance the election itself was held, there is not showing that the occasionwas usedas a meansof soliciting or campaigning on behalf of the Association.Three ofthese electionswere held during the time that the Associationwas acting as a collective-bargainingrepresentative.31The selection of union stewards is an appropriateactivity designed to administer the provisions of a collective-bargaining agreement,even though, as in this case, no showing was made that the agreement itself expresslyso providedThe fourth election for steward, although held after the Association'scontract had expired, occurred within a week after the Board election which theAssociation had ostensibly won.Here also the evidence fails to show whether theelection was conducted before or after the UAW filed its objections on Novem-ber 12.Absent such a showing, the inference must be drawn in favor of theRespondent and the Association that the steward's electionoccurred after the Asso-ciation had apparently won the Board election and before the UAW objections werefiled.Clearly, at that time the Respondent and the Association had reasonablecause to believe that the Association would continue as the bargaining representativeof the employees and the election for steward under such circumstances would notready begun.No explanation of the statement was offered by the Respondent on whomrested the burden of adducing evidence as to this matter as part of its affirmative defense.I am of the opinion that the inference is warranted on this record,and I find that Newtonwas referring,and Haggberg understood him to be referring,to Carrano's union activities.Even if I were to disregard this statement of Newton's altogether however, my conclusionas to Carrano's discharge would remain the same.2eHaggberg's written version of the facts was not shown to or acknowledged by Carranobefore the statement was placed in Carrano'spersonnel file, thus depriving him of anopportunity to protest the reprimand by filing a grievance,which would have been avail-able to him had the regular procedure of delivering a written reprimand been followed.80 The no-solicitation rule of June 10 provides no justification for the Respondent'stermination of Carrano since, as shown elsewhere herein, it was discriminatorily enforcedby the Respondent in favor of adherents of the Association and against those active onbehalf ofthe UAW.UnitedStates Plywood Corporation,151 NLRB 794.I have givenconsideration to the fact that Carrano invoked and exhausted the grievance machineryprovided for in the contract in protesting his discharge and that the final ruling wasagainst him;and the further fact that he was denied unemployment compensation in adecision by the California Department of Employment on the ground that he had beendischarged for cause.I do not regard either matter as dispositive of the ultimate issueas to Carrano's discharge.As for the grievance,the final decision as to the validity ofhis discharge rested solely in the hands of the Respondent's president who cannot beregarded as an impartial third party for the purpose of assuring the fairness and regu-larity of the grievance proceedings.SpielbergManufacturturingCompany,112 NLRB1080.Nor can I regard the decision of the California Department of Employment assufficient evidence to overcome that which is set forth above and which supports theallegation in the complaint that Carrano's discharge was unlawfulAlex Wasleff Build-ingMaintenance Company,130 NLRB 50. Finally,the conclusion here reached as toCarrano's discharge is not altered by the fact that he did not assert in the grievanceproceedings that he was discharged for his union activities or the further fact that anearlier charge containing such allegation which he had filed with the Board was dismissedbecause investigation had failed to disclose sufficient evidence of a violation.3iThe third election was held in October but the exact date is not shown:Absent suchevidence,there is no basis for concludingthatthe election occurred after October 12. STAINLESS STEEL PRODUCTS, INCORPORATED261constitute unlawful activity.For the foregoing reasons, I shall recommend that thecomplaint, insofar as it alleges that the Respondent permitted Association stewardsto conduct elections for stewards on the Respondent's time be dismissed.I shall likewise recommend dismissal of the allegation in the complaint that theRespondent permitted Association stewards to give out checkoff slips during work-ing time since the single occasion on which this occurred was in connection withthe election for steward of the Association held in October and there is no indica-tion that this was anything more than, an isolated instance rather than indicative ofa practice which was regularly followed.On November 12 the UAW filed objections to the election held by the Board onthe ground that the Association had distributed to the employees prior to the elec-tion a sample ballot marked with an "X" in the square designating the Association.,On or about November 24, more than 400 employees of the Respondent signedcopies of a petition stating that they had not been deceived by the sample ballot andasking the Regional Director not to set aside the election on that ground.Oneemployee, John Simanovich, testified that he heard Foreman John Wagner tellemployee Joseph Mezei who had been soliciting signatures for such a petition, thatFrank C. Harmon, treasurer of the Respondent, wanted Mezei to bring the petitionto the Respondent's office.This testimony was denied by Wagner and Mezei.Simanovich had difficulty in expressing himself in English and I have some questionas to whether he may not have had the same difficulty in understanding the conver-sation which he recounted in his testimony.The complaint alleges that the Respond-ent solicited the petition and permitted and encouraged its solicitation on companytime and premises.While copies of the petition in several instances were circulatedduring working hours, there is no showing that this occurred in the presence of orwith the knowledge of any supervisory employees, nor is the evidence sufficient towarrant a finding that an office employee who typed copies of the petition did so oncompany time or that she exercised' supervisory authority.The General Counselcontends "that so many employees could not have signed this petition without muchof the solicitation and circulating taking place on working time and with knowledgeof the Respondent." I find no merit in such contention. Suspicious as the circum-stancesmay appear, and despite the unconvincing character of much of Wagner'sand Mezei's testimony, I do not regard the evidence in the record as sufficient tojustify an inference that the Respondent solicited or permitted and encouraged thesolicitation of, on company time and premises, the petition in question.Accord-ingly, I shall recommend that this allegation of the complaint be dismissed.The General Counsel contends that the memorandum issued by the Respondentto all the employees on October 22, prohibiting the distribution of union literaturein working areas in the plant "regardless of whether or not employees are actuallyworking in those areas at the time the literature is distributed" is invalid since it pro-hibits the distribution of union literature outside of working time in working areas. Ido not understand the Board's decision inStoddard-Quirk Manufacturing Co.,138NLRB 615, to stand for the proposition that an employer may not prohibit the dis-tribution by employees of union literature in working areas on nonworking time andtherefore make no finding to that effect.I shall further recommend dismissal of the allegation in the complaint that theRespondent held meetings of employees which extended into company time forwhich the employees were paid. The record shows that what the Respondent termedan "information center" was established in an aisle adjoining one of the depart-ments and was manned during the lunch hour by various management officials whoanswered questions and presented written material in support of the Respondent'sposition favoring the Association and opposing the UAW.There is no evidencethat these meetings were conducted on working time.The fact that statements aspart of a conversation begun during the lunch hour may have been completed duringworking time on being interrupted by the signal to return to work, I cannot regardas of sufficient significance to justify finding that the meetings themselves were so con-ducted.Moreover, even if these activities had been carried on by the Respondentduring working hours, it would seem to be no different and no less justified than thedistribution by supervisors of literature favoring the Association and opposing theUAW which has heretofore been discussed.N.L.R.B. v. United Steelworkers ofAmerica, CIO (Nutone Inc ),357 U.S. 357.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, havea close, intimate, and substantial relation to trade; traffic, and commerce among the 262DECISIONSOF NATIONALLABOR RELATIONS BOARDseveral States, and tend to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent discriminated with respect to the hire andtenure of Robert Carrano, I shall recommend that the Respondent offer saidemployee immediate and full reinstatement to his former or substantially equivalentposition of employment, without prejudice to his seniority or other rights and privi-leges.SeeThe Chase National Bank of the City of New York, San Juan, PuertoRico, Branch,65 NLRB 827. I shall further recommend that the Respondent makesaid employee whole for any loss of pay suffered by reason of its discrimination'against him.Said loss of pay, based on earnings which said employee would haveearned as wages from the date of the discrimination to the date of offer of reinstate-ment, shall be computed on a quarterly basis in the manner established by the Boardin F.W. Woolworth Company,90 NLRB 289. Interest thereon at the rate of 6percent shall be added, as provided inIsis Plumbing & Heating Co,138 NLRB 716.The UAW contends that an appropriate order in these cases should include dis-establishment of the Association.The record in these proceedings supports a find-ing that the Respondent rendered unlawful aid and assistance to the Association butfalls short of that quantum of proof necessary to show domination.Accordingly, Ishall recommend that the Respondent withhold recognition from the Associationunless and until it is duly certified by the Board.32There is no less necessity forsuch an order because the contract between the Association and the Respondentexpired on October 12, 1964, and the parties have not since negotiated a new agree-ment or renewed the old one. The 'evidence here shows that, after the contractexpired, the Respondent, among other acts of aid and assistance rendered the Asso-ciation, continued to check off dues on behalf of the Association, distributed copiesof the contract to new employees, and attributed the wage increases it granted onMarch 9, 1965, to a request of "Your Association and a lot of your folks." The let-ter to the employees announcing'the wage increases went on to say that it would notin any way affect the right of the Association "to negotiateanyandallphases ofyour new contract .... It merely gives you an interim raise until such negotiationscan be carried on, and completed."The total effect of the Respondent's conduct,since expiration of the contract, has been continued recognition of the Association asthe representative of the employees, notwithstanding the fact that actual bargaininghas been held in abeyance.The unfair labor practices committed in this case strike at the very heart of theAct.N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4). The inference istherefore warranted that the Respondent maintains an attitude of opposition to thefundamental purposes of the Act designed to protect the rights of the employees. Ishall accordingly iecommend that the Respondent cease and desist from infringingin any manner on the rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of the Act.2.The UAW and the Association are labor organizations within the meaning ofSection 2(5) of the Act.3.By rendering unlawful assistance and support to the Association, the Respond-ent has engaged in unfair labor practices within the meaning of Section 8(a)(2) ofthe Act.4.By discriminating with respect to the hire and tenure of employment of RobertCarrano, thereby discouraging membership in a labor organization, the Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(3) of theAct.5.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed them in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]-32 The Powers RegulatorCompany,149 NLRB 1185.